Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 01/06/2022.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1 and 12 has been amended.  Claims 1-25 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 01/06/2022 with respected to the rejection of Redaelli Andrea have been fully considered and are persuasive (see pages 6-9 of an amendment filed 01/06/22).  The rejection of Redaelli Andrea has been withdrawn.
Allowable Subject Matter
3.	Claims 1-25 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Redaelli Andrea, Kim Seong-Gyun and Vimercali Daniele taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “functional vias within the cell deck; and one or more floating vias within the cell deck, the functional vias electrically coupled to conductive structures of the device and the one or more floating vias having at least one end electrically isolated from the conductive structures of the device, wherein the one or more floating vias do not electrically couple any electrically conductive component of the device to another electrically conductive component of the device” in a memory device as claimed in the independent claim 1.  Claims 2-13 are also allowed because of their dependency on claim 1; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “forming memory cells in a cell deck; forming floating vias in a dielectric material adjacent to the memory cells; 3Serial No. 16/992,959 removing an overlying mask material from the dielectric material; and protecting at least some memory cells from mechanical damage during the removal of the overlying mask material with the floating vias” in a method of forming a device as claimed in the independent claim 14.  Claims 15-19 are also allowed because of their dependency on claim 14; or
Per claim 20: there is no teaching, suggestion, or motivation for combination in the prior art to “ forming openings in a dielectric material adjacent to the memory cells, the openings extending at least partially into the dielectric material; forming a conductive material in the openings to form functional vias and floating vias, the functional vias electrically coupled to conductive structures in the device and the floating vias isolated from the conductive structures; and forming bit lines adjacent to the memory cells, the bit lines electrically coupled to the memory cells” in a as claimed in the independent claim 20.  Claims 21-23 are also allowed because of their dependency on claim 20; or
Per claim 24: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a memory device operably coupled to the at least one processor device, the memory device comprising: memory cells, functional vias, and floating vias within a cell deck, the floating vias proximal to the memory cells and the functional vias adjacent to the floating vias; word lines and bit lines electrically coupled to the memory cells, the word lines electrically coupled to conductive structures of the memory device; and additional bit lines electrically coupled to the functional vias, the functional vias coupled to additional conductive structures of the memory device” in an electronic system method of forming a device as claimed in the independent claim 24.  Claim 25 is also allowed because of its dependency on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.